number release date id office uilc cca_2010033009143564 ---------------------------- from ----------------- sent tuesday date am to ---------------------- cc ------------------------------------------ subject question on return preparer penalty ---------- you asked for assistance in determining whether the sec_6694 penalty applies to ------- and ------- tax returns pursuant to sec_6694 as amended by the teamtra of and notice_2009_5 the substantial_authority standard generally is the relevant standard for undisclosed positions for tax returns prepared after date unless the position is a reportable_transaction with a significant purpose of federal tax_avoidance_or_evasion or a listed_transaction for the tax_return notice_2009_5 also provides that no penalty applies if a tax_return_preparer relied on the interim guidance provided in notice_2008_13 which generally held preparers to a more stringent more_likely_than_not standard than the substantial_authority standard accordingly the sec_6694 penalty is applicable for an undisclosed position in either year if there was not substantial_authority for the position on the date the return is deemed prepared or on the last day of the taxable_year to which the return relates the authorities to consider in determining whether there was substantial_authority are those authorities described in sec_1_6662-4 eg the internal_revenue_code proposed temporary and final regulations revenue rulings revenue procedures and cases among others the coordinated_issue_paper is not an appropriate authority to consider in determining whether substantial_authority existed for purposes of the sec_6694 penalty the code sections and revenue_procedure cited in the cip however are appropriate authorities to consider along with any relevant case law on the issue we recommend that you coordinate with the office of the associate chief_counsel -------------------- ----------------- to assist you in determining whether there was substantial_authority for the positions in question please contact me with any comments or questions or if you would like me to assist you with this coordination thank you
